DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed October 7, 2020, including an information disclosure statement has been accepted and entered.  Accordingly, the IDS dated 10/7/2020 has been considered. 

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of a “method of visualizing a region of interest inside an examination object, the examination object having an examination instrument inserted therein, the method comprising: providing a tomosynthesis system and performing the following steps with the tomosynthesis system; acquiring raw datasets from a plurality of lateral acquisition angles oblique to a central axis, including from an angular range on a right side of the central axis and from an anqular range on a left side of the central axis, while omittinq acquisition angles in a range around the central axis in a vicinity of the examination instrument; calculating a plurality of synthetic projections from the raw datasets; and outputting the synthetic projections in an image sequence that represents the examination object in a rotating visualization” as recited in independent claim 1 and similarly recited in independent claims 15 and 16.  Claims 2-14 and 17-18 are allowed based on their dependency from an allowed claim. 
With respect to the independent claims, the best prior art, Smith, as a result of the amendment, operates in a fundamentally different manner, as noted by Applicant (Amend. 11–13), as Smith does not acquire raw datasets from a plurality of lateral acquisition angles oblique to a central axis, including from an angular range on a right side of the central axis and from an anqular range on a left side of the central axis, while omittinq acquisition angles in a range around the central axis in a vicinity of the examination instrument in combination with all other limitations of claim 1 since Smith uses imaging to acquire target coordinates before the biopsy needle is in place (Amend. 12). 
In addition, there was no other prior art reference that taught, disclosed or suggested the combination of limitations in the independent claims absent the applicant's disclosure. 
In addition, U.S. Patent No. 8,532,745 to DeFritas et al. (DeFritas) discloses “skipping projection images with extensive shadowing in the projections” (i.e., col. 4, ll. 35-50) however, DeFritas operates in a fundamentally different manner than the required claim language. 
For example, claim 1 requires “acquiring raw datasets from a plurality of lateral acquisition angles” while omitting the acquisition of raw datasets at “angles in a range around the central axis in a vicinity of the examination instrument”.  Accordingly, there are no raw datasets from “angles in a range around the central axis in a vicinity of the examination instrument”.  Accordingly, data from these angles is not provided to calculate “a plurality of synthetic projections from the raw datasets”.  
This method differs from DeFritas wherein DeFritas does acquire “the raw datasets” at “angles in a range around the central axis in a vicinity of the examination instrument” and uses the raw datasets to determine if any projections should be skipped, rather than omitting the initial raw datasets (i.e., col. 4, ll. 35-40 “projection images and perhaps the reconstructed images of breast slices will contain at some location an image of the needle . . . [o]ne algorithm can involve skipping projection images with extensive shadowing in the projections”) (claim 1 “at least a portion of said needle assembly is between at least some of said imaging positions of the x-ray source and the patient's breast on said platform . . . counter effects on said tomosynthesis images due to at least a portion of said needle assembly being between at least some of said multiplicity of imaging positions of the x-ray source and the patient's breast by avoiding or reducing use, in said tomosynthesis images, of image data for said at least some of said multiplicity of imaging positions”) (claim 4 “images of the patient's breast for verifying needle location”) (claim 19 “countering effects of the biopsy needle shadowing the breast due to the needle being between the source and the breast for at least some of said multiplicity of imaging positions of the source by avoiding or reducing use, in said tomosynthesis images, of image data for said at least some of said multiplicity of imaging positions”) (claim 22 “verifying the needle location by obtaining one or more post-fire images using said imaging x-ray beam; and (i) said obtaining of one or more post-fire images for verifying proper needle location”) (col. 8, l. 48 – col. 9, l. 66 “specification discloses a method and a system in which tomosynthesis reconstructed images of slices . . . (3) confirm pre-fire position of the needle relative to the area of interest”). In addition, DeFritas fails to teach, disclose or suggest “an image sequence that represents the examination object in a rotating visualization”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667